Citation Nr: 1810606	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fractures of the fourth and fifth toes of the left foot.  

2.  Entitlement to service connection for a bilateral leg disability, to include lumbar radiculopathy.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for residuals of a fracture of the second metacarpal of the left hand (left hand disability).  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

6.  Entitlement to service connection for a traumatic brain injury (TBI).  

7.  Entitlement to service connection for a respiratory disorder, to include restrictive airway disease and asthma.  

8.  Entitlement to service connection for weight gain.  

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine (back disability).  

10.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.  

11.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 2005 and from February 2006 to December 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran and his spouse, in El Paso, Texas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Veteran filed claims of entitlement to service connection for restrictive airway disease and PTSD.  The Veteran endorsed having asthma in service and current depressive symptoms.  Accordingly, the Board has broadened and recharacterized the claims for restrictive airway disease and PTSD to claims for a respiratory disorder, to include restrictive airway disease and asthma, and an acquired psychiatric disorder, to include PTSD and depressive disorder, respectively.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).
	
The issues of service connection for a neck disability, left hand disability, psychiatric disorder, TBI, respiratory disorder, and weight gain, and increased ratings for a back disability, left shoulder disability, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether residuals of fractures of the fourth and fifth toes of the left foot had their onset in or are otherwise related to the Veteran's periods of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral leg disability is proximately due to or the result of his service-connected back disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of fractures of the fourth and fifth toes of the left foot have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to a bilateral leg disability have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

A.  Left foot

After review of the record, the Board finds that the criteria for service connection for residuals of fractures of the fourth and fifth toes of the left foot have been met.  

The record demonstrates competent evidence of a current left foot injury due to fractures of the fourth and fifth toes of the left foot during service.  04/18/2013, VA Examination.  Thus, the Board finds that a current disability exists.  

In April 2017, the Veteran testified that he fractured the fourth and fifth toes of his left foot when a chain he was moving fell and hit his left foot.  The Veteran stated that left foot pain has become increasingly worse over time, including increased frequency of swelling of the left foot.  04/12/2017, Hearing Transcript.  The Veteran sought treatment for the injury he described at the Board hearing in April 2000, and a May 2000 x-ray demonstrated fracture of the little toe of the left foot.  01/11/2008, STR-Medical.  

In April 2013, a VA examiner opined that it is at least as likely as not that the Veteran's current symptoms of left foot pain and swelling are related to the in-service fractures of the fourth and fifth toes of the left foot.  04/18/2013, VA Examination.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's current left foot symptoms had their onset in or are otherwise related to the Veteran's periods of active service.  As such, the three elements of service connection have been established.

B.  Legs

After review of the record, the Board finds that the criteria for service connection for a bilateral leg disability have been met.  

A May 2011 treatment note reflects diagnoses of chronic lower back pain with radiculopathy and sciatica.  06/02/2011, Medical-Government.  An April 2014 radiology report indicates disc protrusion at L5-S1 compressing the S1 nerve roots bilaterally.  05/27/2014, Medical-Government.  An April 2014 treatment record notes a diagnosis of lumbar disc herniation with radiculopathy.  05/27/2014, Medical-Government.  

In April 2017, the Veteran testified that his lower back pain radiates down his legs, going from his hips to his feet.  04/12/2017, Hearing Transcript.  The Board takes judicial notice of the fact that in S1 radiculopathy, pain radiates down the posterior aspect of the leg into the foot from the back, often with reduced sensation on the posterior aspect of the leg and the lateral edge of the foot and ankle reflex loss.  
See Acute lumbosacral radiculopathy:  Pathophysiology, clinical features, and diagnosis, UpToDate, https://www.uptodate.com/contents/acute-lumbosacral-radiculopathy-pathophysiology-clinical-features-and-diagnosis (last visited Jan. 29, 2018).  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral leg disorder, to include lumbar radiculopathy, is related to his service-connected back disability.  


ORDER

Service connection for residuals of fractures of the fourth and fifth toes of the left foot is granted.  

Service connection for a bilateral leg disability, to include lumbar radiculopathy, is granted.  


REMAND

In an April 2017 hearing, the Veteran referenced an October 2016 statement by his representative, which does not appear to have been associated with the virtual file.  The Veteran consented to proceeding at the hearing without his representative present; however, it does not appear that an informal hearing presentation was solicited.  Therefore, on remand the Veteran's representative should be afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's claims.  

April 2014 and May 2014 treatment records indicate a chronic neck sprain with decreased and painful motion, and positive axial compression and Spurling's test for reproduction of rhomboid pain.  In April 2017, the Veteran testified that during service, he injured his neck in a weight lifting injury and a motor vehicle accident, thus indicating a possible nexus between a current neck disorder and service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of any diagnosed neck disorder.  

The record indicates that the Veteran fractured the second metacarpal of the left hand during service, which the Veteran stated was due to a fight in October 2000.  The record does not contain details regarding the circumstances of the fight.  The AOJ should request that the appropriate repository or agency provide all records regarding the fight, and invite the Veteran to submit a statement regarding the circumstances of the fight, including completing a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension.  

The Veteran has identified numerous claimed stressors in support of his claim for an acquired psychiatric disorder.  See, e.g., 06/30/2011 VA Form 21-0781.  The AOJ should seek to verify the claimed stressors and afford the Veteran a VA examination to obtain an etiology opinion of any diagnosed psychiatric disorder.  

The Veteran claims that he has a current respiratory disorder, to include due to in-service exposure to asbestos, exhaust fumes, and oil spill fumes.  He also contends that a June 2011 radiology report demonstrating two calcifications of the right perihilar is presumptive evidence of exposure to toxins.  In April 2013, a VA examiner acknowledged that the Veteran had been diagnosed with restrictive airway disease in 2001, but noted suboptimal effort by the Veteran in pulmonary function studies and no complaints of or treatment for symptoms of asthma or restrictive airway disease from April 2011 to the date of the examination.  Thus, it is unclear whether the Veteran has a current respiratory disorder and its etiology, if diagnosed.  The AOJ should seek to verify the claimed in-service exposure, including obtaining outstanding military personnel records and verifying the Veteran's military occupational specialty during his periods of active service.  

In April 2017, the Veteran testified that his service-connected back and left shoulder disabilities and bilateral hearing loss have increased in severity since undergoing VA examinations in April 2013 and May 2013.  Accordingly, the Veteran should be afforded new VA examinations to determine the current severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record does not contain VA treatment records subsequent to March 2014.  Accordingly, any outstanding VA treatment records should be associated with the virtual file.  Additionally, the Board notes that the Veteran's representative was unable to attend the April 2017 Board hearing and an informal hearing presentation/VA Form 646 has noted been submitted.  On remand, the Veteran's representative will have an opportunity to submit such argument, to include on the issues of service connection for TBI and weight gain.  See 38 C.F.R. § 20.600 (2017) ("An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records, specifically from March 2014 to present.  

2.  Through all appropriate sources, seek all information or records pertaining to the October 2000 fight.  If those efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.

3.  Send a letter to the Veteran requesting that he provide a detailed statement regarding the circumstances of the October 2000 fight, including requesting that he complete a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension.  

4.  Through all appropriate sources, seek to verify the in-service stressors identified in the VA Form 21-0781 submitted by the Veteran in June 2011.  If those efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.

5.  Associate with the virtual file any outstanding military personnel records, including records pertaining to his military occupational specialty.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.

6.  Through all appropriate sources, seek to verify the Veteran's claim of in-service exposure to asbestos, exhaust fumes, oil spill fumes, and other toxins.  

7.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed neck/cervical spine disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all neck/cervical spine disorders that are currently present (or present during the period of April 26, 2011, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For all diagnosed disorders of the neck/cervical spine, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service, to include due to a weight lifting injury and/or motor vehicle accident?  

c.  If arthritis of the cervical spine is diagnosed, is it at least as likely as not (50 percent or greater probability) that it manifested to a compensable degree within one year of December 6, 2006?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

8.  After completing directives #1 and #4, schedule the Veteran for an examination with a VA psychologist or psychiatrist to provide an opinion as to the nature and etiology of any current psychiatric disorder(s).  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all acquired psychiatric disorders that are currently present (or present during the period of April 26, 2011, to present).  Specifically, the examiner should state whether PTSD and/or depressive disorder are present.  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent or greater probability) that PTSD manifested during service or is otherwise related to the Veteran's periods of active service, to include due to fear of hostile military or terrorist activity?  

c.  For any diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

9.  After completing directives #1, #5, and #6, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed respiratory disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all respiratory disorders that are currently present (or present during the period of April 26, 2011, to present).  Specifically, the examiner should state whether restrictive airway disease and asthma are present.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed respiratory disorders, is it at least as likely as not (50 percent or greater probability) that such respiratory disorder manifested during or is otherwise related to the Veteran's periods of active service, to include due to claimed exposure to asbestos, exhaust fumes, oil spill fumes, and/or other toxins?  The Board notes that the Veteran endorsed a history of asthma during service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

10.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back and left shoulder disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

d.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left shoulders, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

e.  The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

11.  After completing directive #1, schedule the Veteran for an examination with a VA audiologist to assess the current nature and severity of his bilateral hearing loss.  The examiner should review the virtual file, including a copy of this Remand.  

a.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

b.  Comment on the Veteran's ability to function in an occupational environment and describe functional limitations due to service-connected bilateral hearing loss.

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  

12.  After completing the foregoing development, request that the Veteran's representative provide a VA Form 646 or its equivalent addressing the issues on appeal, to include the October 2016 statement referenced by the Veteran in the April 2017 hearing.

13.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


